DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        SHAWN ALVIN TRACEY,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D09-3565

                          [February 11, 2015]

                        ON REMAND FROM
                   THE FLORIDA SUPREME COURT


   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No. 07-
22499CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Sue-Ellen
Kenny, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In Tracey v. State, 152 So. 3d 504 (Fla. 2014), the Florida Supreme
Court reversed our earlier decision. See Tracey v. State, 69 So. 3d 992
(Fla. 4th DCA 2011). Based on the mandate of the Supreme Court, we
reverse the trial court’s order denying appellant’s motion to suppress and
remand for further proceedings consistent with the Supreme Court’s
opinion.

   Reversed and Remanded.

STEVENSON, GROSS and GERBER, JJ., concur.

                           *          *          *